134 Mich. App. 445 (1984)
350 N.W.2d 785
PEOPLE
v.
CARROLL
Docket No. 72873.
Michigan Court of Appeals.
Decided April 10, 1984.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, David H. Sawyer, Prosecuting Attorney, and Timothy K. McMorrow, Chief Appellate Attorney, for the people.
O'Toole, Stevens, Johnson, Knowlton, Potter & *446 Rolf (by Edward A. Grafton), for defendant on appeal.
Before: MacKENZIE, P.J., and BEASLEY and K.B. GLASER,[*] JJ.
PER CURIAM.
Defendant appeals as of right from his conviction of receiving and concealing stolen goods with a value in excess of $100, MCL 750.535; MSA 28.803. The plea-based conviction included an agreement by defendant to pay restitution as determined by the court in the order of probation.
Defendant purchased "hot" fuel from Mr. Jackman, and, over a course of time, paid Jackman $38,000 for the fuel. The estimated value of the fuel was $42,560. Jackman was tried separately and was found guilty of attempted embezzlement, is currently still working for the fuel company, and is paying his share of the restitution out of his paychecks.
Defendant's sole contention on appeal is that he should not be required to pay $20,000 restitution as ordered by the trial judge since his "net profit" from this illegal enterprise was only $4,560. Defendant contends that Jackman should be required to pay the entire restitution less the $4,560 profit defendant made.
Defendant could have received a sentence of up to five years imprisonment; instead, he received probation with a condition of restitution. The purpose of restitution is to compensate the injured party, in this case, the fuel company. The amount and manner of payment of reasonable restitution is a matter for the judgment of the sentencing judge. People v Gallagher, 55 Mich. App. 613; 223 NW2d 92 (1974), lv den 393 Mich. 766 (1974). *447 Nothing limits restitution to the "benefit" received by the criminal; the defendant could have been held responsible for the entire amount of loss to the fuel company. People v Pettit, 88 Mich. App. 203, 206; 276 NW2d 878 (1979), citing People v Gallagher, supra.
Considering the above factors and defendant's agreement in his guilty plea to pay restitution as determined by the court, defendant's conviction is affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.